Title: General Orders, 20 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 20th 1775.
Parole, Albany.Countersign, Ticonderoga.


Certain Drums in, and near Cambridge, very improperly beat the Revellie this morning before day; Although the Troops are ordered to be under Arms, half an hour before day light; it does not follow the drums are to beat at that time. The Reveille is to beat when a Centry can see clearly one thousand Yards around him, and not before.
All Aids-de-Camp, and Majors of Brigade, are to keep regularly entered in a book; all the General Orders of the army, as well as those of the Brigades they belong to: As the General in Chief, will not for the future, admit as an Excuse for the Breach of Orders; the plea of not knowing them.
Samuel Osgood and Joseph Ward Esqrs. being appointed Aids-de Camp, to Major General Ward, they are to be obeyed as such; and all orders coming from Aids-de Camp, are to be

consider’d, as the Orders of their respective Generals, and whether written or verbal, to be forthwith obeyed: It may be necessary once more to repeat to the Army, that every Aid-de-Camp and Major of Brigade, will be distinguished by a green ribband.
Certain Corps, having been dilatory in delivering last Saturday, their weekly Returns, as positively directed by former orders; The General is determin’d for the future, not to excuse any neglect in sending the Returns every Saturday, to the Adjutant General. As the Commanding Officers of Regiments, are to be answerable for the due observance of this Order, it is expected they are exact in obliging their respective Adjutants, to fullfill their duty.
